                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF NEVADA

                                                ***
 IN RE:                                           Case No. 3:19-cv-00089-LRH

                                                     Bk. Case No. 10-50597-BTB
 RONNIE C. MCKINNEY and
 JOAN E. MCKINNEY,                                       Appeal Reference Nos.: 19-07; 19-14
                                                Debtors,
 ------------------------------------------------------- Consolidated Case No.: 3-19-cv-00187-LRH
 SETERUS, INC.,
                                              Appellant,
          v.                                             ORDER
 RONNIE C. MCKINNEY and
                                                         March 31, 2020
 JOAN E. MCKINNEY,
                                             Appellees.

PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:           NONE APPEARING                 REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                     NONE APPEARING
COUNSEL FOR DEFENDANT(S):                     NONE APPEARING
MINUTE ORDER IN CHAMBERS:
    On February 6, 2020, appellant Seterus, Inc. filed a Notice of Settlement (ECF No. 24) in which the
parties inform the court that they have settled and anticipate that performance of the terms of the settlement
agreement and/or dismissal will be completed within ninety (90) days of the date of that notice.

    It appearing that there is no purpose in requiring further status reports from counsel until the
performance of the settlement agreement is concluded, or upon the occurrence of any other development,
and good cause appearing,

    For the convenience of the parties and the court’s administrative purposes, this case will now be closed
administratively. The closing of this case administratively has no substantive effect on the status of the
case. The case remains pending for all substantive purposes. The case will be reopened administratively
when any of the parties request reopening or notify the court of the conclusion of the performance of the
settlement agreement. At that time, an updated joint status report shall be filed with the request to reopen.

   IT IS SO ORDERED.
                                                      DEBRA K. KEMPI, CLERK

                                                      By:              /s/

                                                                      Deputy Clerk
